Fourth Court of Appeals
                                          San Antonio, Texas

                                     MEMORANDUM OPINION
                                              No. 04-19-00336-CV

                       IN RE Eduardo “Eddie” RAMIREZ and Basilio Villarreal

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: June 19, 2019

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           On May 22, 2019, relators filed a petition for writ of mandamus. Relators also filed a

motion for stay pending final resolution of the petition for writ of mandamus, which this court

granted on May 22, 2019. The real parties in interest filed a motion to dismiss asserting the petition

is now moot, and relators objected to the motion. After considering the issues raised in the petition,

this court concludes the petition is moot. Accordingly, the motion to dismiss filed by the real

parties in interest is granted and the petition for writ of mandamus is dismissed as moot. See TEX.

R. APP. P. 52.8(a).

                                                           PER CURIAM




1
  This proceeding arises out of Cause No. DS-19-222, styled Eduardo “Eddie” Ramirez and Basilio Villarreal v.
Leticia O. Lopez, et al., pending in the 229th Judicial District Court, Starr County, Texas, the Honorable Carlos Valdez
presiding.